DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 9/15/2022, which amended claims 4, 8, 11, 14, 16, and 20. Claims 1-20 are currently pending.  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US PGPub 2005/0076322, Ye hereinafter) in view of Ye et al. (US PGPub 2007/0031745, Ye 745 hereinafter). 
Regarding claim 1, Ye discloses a method of calibrating a resist model, the method comprising:
generating a modeled resist contour of a resist structure based on a simulated aerial image of the resist structure and one or more parameters of the resist model (Fig. 4, paras. [0061]-[0064], a resist model simulates the resist profile from a computed aerial image and resist model parameters); 
adjusting one or more parameters of the resist model based on a comparison between the metrology contour and an actual metrology contour of the actual resist structure obtained by the metrology device (Fig. 4, paras. [0063]-[0067], the parameters of the resist model are calibrated by comparing the edge locations or profile simulated by the resist model with results measured by a metrology tool). However, Ye does not appear to explicitly describe predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device. 
Ye 745 discloses predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device (Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], a resist model and printed test pattern measurements are input into model calibration module 714 to generate a calibrated focus-exposure model predicting the printed lithography for different locations in an exposure-defocus space). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device as taught by Ye 745 in the method of calibrating a resist model as taught by Ye since including predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device is commonly used to provide improved accuracy in predictive modeling (Ye 745, paras. [0020]-[0023]) to improve semiconductor manufacturing.
Regarding claim 7, Ye as modified by Ye 745 discloses wherein the metrology device is a scanning electron microscope (Ye, Fig. 4, para. [0063], a CD-SEM measures the edge locations and edge profile). 
Regarding claim 8, Ye as modified by Ye 745 discloses further comprising optimizing one or more parameters of a mask layout and/or one or more parameters of illumination, based on the one or more adjusted parameters of the resist model (Ye, paras. [0063]-[0067], [0109]-[0111], OPC design and illumination settings are further co-optimized). 
Regarding claim 11, Ye discloses a device for calibrating a resist model, the device comprising: 
a processor (Figs. 3-6, paras. [0041]-[0044], [0061]-[0065], [0069]-[0070], a computing system handles computations) configured to at least:
generate a modeled resist contour of a resist structure based on a simulated aerial image of the resist structure and one or more parameters of the resist model (Fig. 4, paras. [0061]-[0064], a resist model simulates the resist profile from a computed aerial image and resist model parameters);
adjust one or more parameters of the resist model based on a comparison between the metrology contour and an actual metrology contour of the actual resist structure obtained by the metrology device (Fig. 4, paras. [0063]-[0067], the parameters of the resist model are calibrated by comparing the edge locations or profile simulated by the resist model with results measured by a metrology tool). However, Ye does not appear to explicitly describe predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device. 
Ye 745 discloses predict a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device (Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], a resist model and printed test pattern measurements are input into model calibration module 714 to generate a calibrated focus-exposure model predicting the printed lithography for different locations in an exposure-defocus space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included to predict a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device as taught by Ye 745 with the processor in the device for calibrating a resist model as taught by Ye since including to predict a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device is commonly used to provide improved accuracy in predictive modeling (Ye 745, paras. [0020]-[0023]) to improve semiconductor manufacturing.
Regarding claim 16, Ye discloses a computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, upon execution by a computer system (Figs. 3-6, paras. [0041]-[0044], [0061]-[0065], [0069]-[0072], [0077], a computing system including a hard-disk performs the computations), configured to cause the computer system to at least:
generate a modeled resist contour of a resist structure based on a simulated aerial image of the resist structure and one or more parameters of the resist model (Fig. 4, paras. [0061]-[0064], a resist model simulates the resist profile from a computed aerial image and resist model parameters);
adjust one or more parameters of the resist model based on a comparison between the metrology contour and an actual metrology contour of the actual resist structure obtained by the metrology device (Fig. 4, paras. [0063]-[0067], the parameters of the resist model are calibrated by comparing the edge locations or profile simulated by the resist model with results measured by a metrology tool). Ye does not appear to explicitly describe predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device. 
Ye 745 discloses predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device (Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], a resist model and printed test pattern measurements are input into model calibration module 714 to generate a calibrated focus-exposure model predicting the printed lithography for different locations in an exposure-defocus space). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device as taught by Ye 745 as a step performed by the non-transitory computer readable medium as taught by Ye since including predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device is commonly used to provide improved accuracy in predictive modeling (Ye 745, paras. [0020]-[0023]) to improve semiconductor manufacturing.


Claims 2-4, 6, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye as modified by Ye 745 as applied to claim 1 above, and further in view of Wallow et al. (WO 2017/060192, Wallow hereinafter; included with Applicant’s IDS 6/10/2020).
Regarding claim 2, Ye as modified by Ye 745 does not appear to explicitly describe wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device.
Wallow discloses wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device (Fig. 51, paras. [0068], [0073], [0114]-[0115], [0128]-[0133], [0137]-[0140], a SEM obtains a SEM image including a waveform having a width). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device as taught by Wallow in the method as taught by Ye as modified by Ye 745 since including wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device is commonly used to provide a SEM image metric capable of predictably providing feedback for process control (Wallow, para. [0005], [0007]). 
Regarding claim 3, Ye as modified by Ye 745 in view of Wallow discloses wherein the portion of the waveform corresponds to an edge of the actual resist imaged by the metrology device (Wallow, Fig. 51, paras. [0005], [0068], [0073], [0114]-[0115], [0130]-[0135], [0137]-[0140], the SEM measurement waveform is an edge of the pattern). 
Regarding claim 4, Ye as modified by Ye 745 does not appear to explicitly describe wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level.
Wallow discloses wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level (Wallow, paras. [0114]-[0115], the pattern edges are identified using pixel intensity thresholds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level as taught by Wallow in the method as taught by Ye as modified by Ye 745 since including wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level is commonly used to provide a SEM image metric capable of predictably providing feedback for process control (Wallow, para. [0005], [0007]).
Regarding claim 6, Ye as modified by Ye 745 does not appear to explicitly describe further comprising updating one or more parameters of the metrology device based on a comparison of the predicted metrology contour and the actual metrology contour of the actual resist structure obtained by the metrology device.
Wallow discloses further comprising updating one or more parameters of the metrology device based on a comparison of the predicted metrology contour and the actual metrology contour of the actual resist structure obtained by the metrology device (Figs. 6, 11, paras. [0086], [0101], [0104], [0129]-[0140], a measurement recipe for a CD-SEM is calibrated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included further comprising updating one or more parameters of the metrology device based on a comparison of the predicted metrology contour and the actual metrology contour of the actual resist structure obtained by the metrology device as taught by Wallow in the method as taught by Ye as modified by Ye 745 since including further comprising updating one or more parameters of the metrology device based on a comparison of the predicted metrology contour and the actual metrology contour of the actual resist structure obtained by the metrology device is commonly used to provide improved process control (Wallow, paras. [0004]-[0005]) to improve device manufacturing yield. 
Regarding claim 9, although Ye as modified by Ye 745 discloses predicting, based on the one or more adjusted parameters of the resist model, a metrology contour of a resist structure (Ye 745, Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], a resist model and printed test pattern measurements are input into model calibration module 714 to generate a calibrated focus-exposure model predicting the printed lithography for different locations in an exposure-defocus space), obtaining, by the metrology device, an actual metrology contour of the resist structure (Ye 745, Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], printed test pattern measurements are input into model calibration module 714), Ye as modified by Ye 745 does not appear to explicitly describe predicting a metrology contour of another resist structure, obtaining an actual metrology contour of the another resist structure, and computing an error based on a comparison of the predicted metrology contour of the another resist structure and the actual metrology contour of the another resist structure.  
Wallow discloses predicting a metrology contour of another resist structure (paras. [0128]-[0142], [0144]-[0149], predicted values of parameters for a plurality of patterns are determined); obtaining an actual metrology contour of the another resist structure (Fig. 51, paras. [0068], [0073], [0114]-[0115], [0128], a measured value of the parameter for each of the patterns is obtained); and
computing an error based on a comparison of the predicted metrology contour of the another resist structure and the actual metrology contour of the another resist structure (Figs. 51-56, paras. [0128]-[0142], [0144]-[0149], the difference between a predicted parameter value using the model and a measured value of the parameter is obtained is determined for each pattern of a plurality of patterns for model calibration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included another resist structure and computing an error based on a comparison of the predicted metrology contour of the another resist structure and the actual metrology contour of the another resist structure as taught by Wallow in the method as taught by Ye as modified by Ye 745 since including predicting a metrology contour of another resist structure, obtaining an actual metrology contour of the another resist structure, and computing an error based on a comparison of the predicted metrology contour of the another resist structure and the actual metrology contour of the another resist structure is used to provide full evaluation of lithography process models (Wallow, para. [0004]-[0009], [0128]).
Regarding claim 10, Ye as modified by Ye 745 does not appear to explicitly describe wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison. 
Wallow discloses wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison (Fig. 51, paras. [0128], [0135]-[0139], predicted parameters using a model are compared to measured parameters of SEM images). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison as taught by Wallow in the method as taught by Ye as modified by Ye 745 since including wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison is commonly used to provide an efficient comparison to evaluate models for process control. 
Regarding claim 12, Ye as modified by Ye 745 does not appear to explicitly describe wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device. 
Wallow discloses wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device (Fig. 51, paras. [0068], [0073], [0114]-[0115], [0130]-[0133], [0137]-[0140], a SEM obtains a SEM image including a waveform having a width). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device as taught by Wallow as the information of the actual resist structure in the device as taught by Ye as modified by Ye 745 since including wherein the information of the actual resist structure obtained by the metrology device corresponds to a width of a portion of a waveform generated by the metrology device is commonly used to provide a SEM image metric capable of predictably providing feedback for process control (Wallow, para. [0005], [0007]). 
Regarding claim 13, Ye as modified by Ye 745 in view of Wallow discloses wherein the portion of the waveform corresponds to an edge of the actual resist imaged by the metrology device (Wallow, Fig. 51, paras. [0005], [0068], [0073], [0114]-[0115], [0130]-[0135], [0137]-[0140], the SEM measurement waveform is an edge of the pattern). 
Regarding claim 14, Ye as modified by Ye 745 does not appear to explicitly describe wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level.
Wallow discloses wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level (Wallow, paras. [0114]-[0115], the pattern edges are identified using pixel intensity thresholds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level as taught by Wallow in the method as taught by Ye as modified by Ye 745 since including wherein the width of the portion of the waveform is measured at a predetermined threshold intensity level is commonly used to provide a SEM image metric capable of predictably providing feedback for process control (Wallow, para. [0005], [0007]).
Regarding claim 15, Ye as modified by Ye 745 does not appear to explicitly describe wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison
Wallow discloses wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison (Fig. 51, paras. [0128], [0135]-[0139], predicted parameters using a model are compared to measured parameters of SEM images). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison as taught by Wallow in the device as taught by Ye as modified by Ye 745 since including wherein the predicted metrology contour and the actual metrology contour are parameterized, and the parametrizations of the contours are used in the comparison is commonly used to provide an efficient comparison to evaluate models for process control. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ye as modified by Ye 745 as applied to claim 1 above, and further in view of Liu et al. (US PGPub 2014/0121799, Liu hereinafter).
Regarding claim 5, Ye as modified by Ye 745 does not appear to explicitly describe wherein the predicted metrology contour of the resist structure is generated from the modeled resist contour based on one or more parameters associated with the metrology device. 
Liu discloses wherein the predicted metrology contour of the resist structure is generated from the modeled resist contour based on one or more parameters associated with the metrology device (Figs. 2, 5, paras. [0022], [0026], [0035], [0037]-[0038], a simulated signal profile is generated according to SEM tool settings and measurement parameters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the predicted metrology contour of the resist structure is generated from the modeled resist contour based on one or more parameters associated with the metrology device as taught by Liu with the predicted metrology contour and the modeled resist contour in the method as taught by Ye as modified by Ye 745 since including wherein the predicted metrology contour of the resist structure is generated from the modeled resist contour based on one or more parameters associated with the metrology device is commonly used to efficiently verify measurement data with greater accuracy (Liu, para. [0002]) by considering measurement tool settings. 


Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious predicting, based on the modeled resist contour, the simulated aerial image, and at least one resist sidewall parameter of a set of resist sidewall parameters associated with the resist structure, a measurement of a portion of a waveform corresponding to an edge of an actual resist structure imaged by a metrology device; and adjusting the at least one resist sidewall parameter based on a comparison between the predicted measurement of the portion of the waveform and an actual measurement of the portion of the waveform corresponding to the edge of the actual resist structure imaged by the metrology device. These limitations in combination with the other limitations of claim 17 render the claim non-obvious over the prior art of record.
Regarding claim 20, the prior art of record, either alone or in combination, fails to teach or render obvious causing the computer system to at least: predict, based on the modeled resist contour, the simulated aerial image, and at least one resist sidewall parameter of a set of resist sidewall parameters associated with the resist structure, a measurement of a portion of a waveform corresponding to an edge of an actual resist structure imaged by a metrology device; and adjust the at least one resist sidewall parameter based on a comparison between the predicted measurement of the portion of the waveform and an actual measurement of the portion of the waveform corresponding to the edge of the actual resist structure imaged by the metrology device. These limitations in combination with the other limitations of claim 20 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Although Ye discloses generating a modeled resist contour of a resist structure based on a simulated aerial image of the resist structure and one or more parameters of the resist model (Fig. 4, paras. [0061]-[0064], a resist model simulates the resist profile from a computed aerial image and resist model parameters), and adjusting one or more parameters of the resist model (Fig. 4, paras. [0063]-[0067], the parameters of the resist model are calibrated by comparing the edge locations or profile simulated by the resist model with results measured by a metrology tool). Ye does not teach or render obvious predicting, based on the modeled resist contour, the simulated aerial image, and at least one resist sidewall parameter of a set of resist sidewall parameters associated with the resist structure, a measurement of a portion of a waveform corresponding to an edge of an actual resist structure imaged by a metrology device; and adjusting the at least one resist sidewall parameter based on a comparison between the predicted measurement of the portion of the waveform and an actual measurement of the portion of the waveform corresponding to the edge of the actual resist structure imaged by the metrology device.
Ye 745 discloses predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device (Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], a resist model and printed test pattern measurements are input into model calibration module 714 to generate a calibrated focus-exposure model predicting the printed lithography for different locations in an exposure-defocus space), but Ye 745 does not teach or render obvious predicting, based on the modeled resist contour, the simulated aerial image, and at least one resist sidewall parameter of a set of resist sidewall parameters associated with the resist structure, a measurement of a portion of a waveform corresponding to an edge of an actual resist structure imaged by a metrology device; and adjusting the at least one resist sidewall parameter based on a comparison between the predicted measurement of the portion of the waveform and an actual measurement of the portion of the waveform corresponding to the edge of the actual resist structure imaged by the metrology device.
Tanaka et al. (US PGPub 2007/0187595) discloses creating a CD measurement recipe and performing a simulation to create a SEM waveform library storing shape parameters including sidewall angle (Figs. 1-5, 8, paras. [0045]-[0050]), but Tanaka et al. does not describe or render obvious predicting, based on the modeled resist contour, the simulated aerial image, and at least one resist sidewall parameter of a set of resist sidewall parameters associated with the resist structure, a measurement of a portion of a waveform corresponding to an edge of an actual resist structure imaged by a metrology device; and adjusting the at least one resist sidewall parameter based on a comparison between the predicted measurement of the portion of the waveform and an actual measurement of the portion of the waveform corresponding to the edge of the actual resist structure imaged by the metrology device.


Response to Arguments
Applicant’s arguments, see page 7, filed 9/15/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 4 and 14 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 4 and 14 have been withdrawn. 
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 that Ye as modified by Ye 745 does not describe or render obvious “predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device” as recited in claim 1 and as similarly recited in claims 1 and 16. Applicant argues that Ye 745 is directed to similar techniques as those described in Ye and that Ye 745 is merely directed to calibrating a model by comparing model predictions with measurement values and does not describe or suggest predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device. The Examiner respectfully disagrees. Although Ye describes calibrating resist model parameters (see rejection above and Fig. 4, paras. [0061]-[0067], a resist model simulates the resist profile from a computed aerial image and resist model parameters, the parameters of the resist model are calibrated by comparing the edge locations or profile simulated by the resist model with results measured by a metrology tool) and Ye 745 describes focus-exposure model simulation and calibration including a resist model (Figs. 2, 7, paras. [0036]-[0040], 0052]-[0053], [0057]-[0059], [0062]-[0063]), Ye does not appear to explicitly describe predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device. Ye 745 describes that the focus exposure model includes simulating performance of the lithographic printing process at multiple locations (see paras. [0037]-[0040], [0052], [0057]), and Fig. 7 and paras. [0062]-[0063] describe that the resist model information 724 and printed test pattern measurement are provided to the model calibration module 714 to produce the focus-exposure model describing the lithography process performance across a process window described by continuously varying optical parameters. The calibrated focus-exposure model describing performance for continuously varying exposure and focus settings predicts a metrology contour of the resist structure. Thus, under the broadest reasonable interpretation of the claim language, Ye 745 discloses predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device (Fig. 7, paras. [0037]-[0039], [0052]-[0053], [0057]-[0059], [0062]-[0063], a resist model and printed test pattern measurements are input into model calibration module 714 to generate a calibrated focus-exposure model predicting the printed lithography for different locations in an exposure-defocus space). Then, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device as taught by Ye 745 in the method of calibrating a resist model as taught by Ye since including predicting a metrology contour of the resist structure from the modeled resist contour based on information of an actual resist structure obtained by a metrology device is commonly used to provide improved accuracy in predictive modeling (Ye 745, paras. [0020]-[0023]) to improve semiconductor manufacturing. Applicant’s arguments have been fully considered, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882